OPINION

Per Curiam:

This action was commenced on May 11, 1962. On April 7, 1967, counsel stipulated that the time within which the action could be brought to trial was extended to November 11, 1967. The case was not brought on for trial by that date. On September 17, 1968, the district court granted defendants’ (respondents’) motion to dismiss. It is sought to reverse that ruling on the basis of a recently enacted statute, NRS 14.150, which *563provides that a mandatory dismissal for failure to prosecute shall not occur until the lapse of seven years.
We have recently rejected that contention. Lindauer v. Allen, 85 Nev. 430, 456 P.2d 851 (1969); Volpert v. Papagna, 85 Nev. 437, 456 P.2d 848 (1969). And now once more we reaffirm those decisions and affirm the district court’s ruling in this case.